      Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 1 of 52




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO


THE PALA BAND OF MISSION INDIANS;
INDIAN HEALTH COUNCIL, INC.;              Member Case No. 1:21-op-45052

            Plaintiffs,
                                          COMPLAINT
vs.
                                          JURY TRIAL DEMANDED
MCKINSEY & COMPANY, INC.,

             Defendant.




COMPLAINT
            Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 2 of 52


                                                TABLE OF CONTENTS

                                                                                                                                    Page


I.     INTRODUCTION ............................................................................................................. 1
II.    JURISDICTION AND VENUE ........................................................................................ 2
III.   PARTIES ........................................................................................................................... 3
       A.         Plaintiff Indian Tribe.............................................................................................. 3
       B.         Plaintiff Tribal Organization .................................................................................. 5
       C.         Defendant ............................................................................................................... 7
IV.    FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS .......................................... 8
       A.         The Corporate Integrity Agreement ....................................................................... 8
       B.         McKinsey’s Role Following the Corporate Integrity Agreement.......................... 8
                  1.         The Sacklers seek to divert money to themselves. .................................... 8
                  2.         McKinsey Supplied Purdue with Granular Sales and Marketing
                             Strategies and Remained Intimately Involved in Implementation ............. 9
       C.         Project Turbocharge ............................................................................................. 10
       D.         McKinsey Knew About the Dangers of Opioids and Acted to Maximize
                  OxyContin Prescriptions Anyway ....................................................................... 12
       E.         Purdue’s 2020 Guilty Plea and McKinsey’s Recent Statement ........................... 13
       F.         Impact of Opioid Abuse, Addiction, and Diversion on American Indians
                  and Alaska Natives .............................................................................................. 15
       G.         The Impact of McKinsey’s Work with Opioid Manufacturers on Plaintiffs ....... 17
       H.         Tolling of Statutes of Limitations ........................................................................ 21
                  1.         Equitable Estoppel and Fraudulent Concealment .................................... 21
                  2.         McKinsey and Purdue Persisted in The Fraudulent Scheme Despite
                             a Guilty Plea and Large Fine ................................................................... 22
V.     FACTUAL ALLEGATIONS PERTAINING TO CLAIMS UNDER THE
       RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS (RICO)
       ACT: THE OPIOID MARKETING ENTERPRISE ....................................................... 23
       A.         The Common Purpose and Scheme of the Opioid Marketing Enterprise ............ 23
       B.         The Conduct of the Opioid Marketing Enterprise Violated Civil RICO ............. 26
       C.         Pattern of Racketeering Activity.......................................................................... 27
VI.    CAUSES OF ACTION .................................................................................................... 31
       A.         Racketeer Influenced and Corrupt Organizations (RICO), 18 U.S.C.
                  § 1961, et. seq. ..................................................................................................... 31


                                                                  -i-
          Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 3 of 52


                                              TABLE OF CONTENTS
                                                   (continued)
                                                                                                                              Page


        B.        Negligence under California Law ........................................................................ 41
        C.        Public Nuisance - Cal. Civ. Code §§ 3479 and 3480........................................... 42
        D.        False Advertising Law (Ca. Bus. & Prof. Code § 17500) ................................... 45
        E.        Unjust Enrichment ............................................................................................... 47
VII.    PRAYER FOR RELIEF .................................................................................................. 48
VIII.   JURY DEMAND ............................................................................................................. 49




                                                              - ii -
            Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 4 of 52




                                    I.      INTRODUCTION

       1.       This case arises from the worst man-made epidemic in modern medical history—

the misuse, abuse, and over-prescription of opioids. This crisis arose from the opioid

manufacturers’ deliberately deceptive marketing strategy to expand opioid use.

       2.       McKinsey and Company, Inc. (“McKinsey” or “Defendant”), played an integral

role in creating and deepening the opioid crisis.

       3.       In the years following Purdue Pharma L.P.’s (“Purdue”) 2007 guilty plea for

misleadingly marketing OxyContin, McKinsey worked closely with Purdue to dramatically

increase OxyContin sales to the benefit of McKinsey, Purdue, and the Sackler family, the

wealthy family that has owned and controlled Purdue for decades. McKinsey specifically sought

to maximize OxyContin sales by working around the requirements of the Corporate Integrity

Agreement that Purdue entered as part of its guilty plea. McKinsey also performed related work

for other manufacturers of opioids, including Johnson & Johnson. Through the conduct

described in this complaint, McKinsey participated in and helped orchestrate a broad scheme to

deceptively market opioids.

       4.       McKinsey knew of the dangers of opioids and of Purdue’s prior misconduct but

nonetheless advised Purdue to improperly market and sell OxyContin, supplying granular sales

and marketing strategies and remaining intimately involved throughout implementation of those

strategies. McKinsey’s actions resulted in a surge in sales of OxyContin and other opioids that

fueled and prolonged the opioid crisis.

       5.       Through a series of agreements, McKinsey recently settled opioid-related claims

with 49 states (including California), the District of Columbia, and five U.S. territories.

       6.       Plaintiffs are the Pala Band of Mission Indians (“Tribe”) and Indian Health

Council, Inc. (IHC). The Tribe is a federally recognized, sovereign Indian tribe responsible for

COMPLAINT                                       -1-
             Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 5 of 52




the health and well-being of its citizens. IHC is an inter-tribal consortium and Tribal

Organization responsible for providing healthcare services to the citizens of its constituent

Tribes, which include the Pala Band of Mission Indians. Native Americans have

disproportionately borne the toll of the opioid crisis. Plaintiffs bring this suit to hold McKinsey

responsible for its role in that crisis, which has posed an existential threat to tribes and tribal

communities.

        7.       The Tribe brings this action in its own proprietary capacity and pursuant to its

parens patriae authority to protect the health, safety, and welfare of its citizens to stop the opioid

epidemic in California.

        8.       IHC brings this action in its proprietary capacity and pursuant to its interests in

protecting the health, safety, and welfare of the citizens of its constituent Tribes to stop the

opioid epidemic in California.

        9.       Plaintiffs seek to recover damages and other redress from harm caused by

McKinsey’s improper marketing practices and other unlawful conduct related to prescription

opioids.

                              II.     JURISDICTION AND VENUE

        10.      This Court has subject matter jurisdiction over this action because the Plaintiffs

bring a federal cause of action that raises a federal question pursuant to 28 U.S.C. § 1331 and

because this action is brought by an Indian tribe pursuant to 28 U.S.C. § 1362. The Court also

has supplemental jurisdiction over the Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367

because the state law claims are part of the same case or controversy.

        11.      This Court has personal jurisdiction over Defendant because at all relevant

times, McKinsey has purposely availed itself of the privilege of doing business in the State of

Ohio, including by engaging in the business of researching, designing, and implementing

COMPLAINT                                         -2-
          Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 6 of 52




marketing and promoting strategies for various opioid manufacturers, including Purdue, in

support of their sales and marketing of opioids in Ohio.

        12.     Venue is proper in the United States District Court for the Northern District of

Ohio under 28 U.S.C. § 1391(g) and 18 U.S.C. § 1965 and pursuant to paragraph 6(a) of Case

Management Order 1, issued by this Court on April 11, 2018 in case number 1:17-CV-2804.

Plaintiffs hereby asserts that, but for that Order permitting direct filing in this district, Plaintiffs

would have filed their cases in the U.S. District Court for the Southern District of California,

because a substantial part of the events or omissions giving rise to this action occurred in

California and because the Defendant is subject to the jurisdiction of the United States District

Court for the Southern District of California. Defendant purposely availed itself of the privilege

of doing business in the State of California and in the Southern District of California, including

by engaging in the business of researching, designing, and implementing marketing and

promoting strategies for various opioid manufacturers, including Purdue, in support of their sales

and marketing of opioids in California.

                                           III.    PARTIES

        A.      Plaintiff Indian Tribe

        13.     Plaintiff Pala Band of Mission Indians (“Tribe”) is a federally recognized

sovereign Indian nation, with its principal business address in Pala, California. The Tribe

exercises inherent governmental authority on behalf of the Tribe itself and its citizens. The Tribe

is located in northern San Diego County on a 12,273-acre reservation. The Tribe has 1,143




COMPLAINT                                          -3-
          Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 7 of 52




enrolled citizens who are Cupeño 1 and Luiseño Indian. 2 A majority of the Tribe’s citizens live

on the Tribe’s Reservation.

       14.     The Tribe is governed by a six-member Executive Committee, acting pursuant to

its inherent sovereignty and a constitution adopted by its General Council in November 1994 and

certified by the BIA Pacific Region in 1997.

       15.     The Tribe provides a wide range of public safety and community services and

programs, including law enforcement, a fire department, a Tribal Court, social services, a post

office, pre-school and learning, and programs for its Senior and Veteran citizens. The Tribe also

operates the Pala Casino Resort and Spa, under the provisions of the Indian Gaming Regulatory

Act (Pub. L. 100–497, 25 U.S.C. § 2701 et seq.). The Tribe uses proceeds from its gaming and

hospitality enterprises to fund social services and education for its citizens as well as

infrastructure improvements to the Reservation, including firefighter and paramedic services and

a 24-hour on-site ambulance.

       16.     This action is brought by the Tribe in the exercise of its authority as a sovereign

government, in its proprietary capacity, and under its parens patriae authority in the public



1
 The word Cupeño is of Spanish derivation, adopting the native place-name Kupa and
appending Spanish—“eño” to mean a person who lives in or hails from Kupa. The Cupeños,
however, called themselves Kuupangaxwichem, or “people who slept here.” The Cupans once
occupied territory in a mountainous region at the headwaters of the San Luis Rey River in the
valley of San Jose de Valle. Many of the Pala Indians trace their heritage back to Cupa. Today,
more than 90 years after having been expelled from their native homeland, the Cupeños call Pala
home and live as one among the Luiseño Tribe.
2
  The Luiseño, or Payómkawichum (“People of the West”), are a Native American people who at
the time of the first contacts with the Spanish in the 16th century inhabited the coastal area of
southern California, ranging 50 miles from the present-day southern part of Los Angeles to the
northern part of San Diego County, and inland 30 miles. The Tribe was named Luiseño by the
Spanish due to their proximity to the Mission San Luis Rey de Francia. Today there are six
federally recognized Tribes of Luiseño bands based in southern California, including the Pala
Band, all with reservations.

COMPLAINT                                        -4-
           Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 8 of 52




interest to protect the health, safety, and welfare of all Tribal citizens and residents of the Tribe’s

lands.

         17.   The Tribe has standing to recover damages incurred as a result of Defendant’s

actions and omissions. The Tribe has standing to bring all claims pled herein, including, inter

alia, to bring claims under the federal RICO statutes, pursuant to 18 U.S.C. § 1961(3) (“persons”

include entities which can hold legal title to property) and 18 U.S.C. § 1964 (“persons” have

standing).

         B.    Plaintiff Tribal Organization

         18.   Plaintiff Indian Health Council, Inc. (“IHC” or “Tribal Organization”), is an

intertribal health consortium and Tribal Organization in San Diego County, California, providing

health care services to American Indians and Alaska Natives, and to other eligible individuals in

the State of California, pursuant to Title V of the Indian Self-Determination and Education

Assistance Act (ISDEAA), 25 U.S.C. §§ 5301, et seq., and agreements with the Department of

Health and Human Services through its Indian Health Service (IHS). The ISDEAA authorizes

tribes and tribal organizations like IHC to enter into contracts and compacts to assume

responsibility to provide programs and services that the federal government would otherwise be

obligated to provide for the benefit of American Indians and Alaska Natives. IHC’s compact is

its governing agreement, entered into between IHC and the IHS pursuant to Title V of the

ISDEAA, which authorizes IHC to operate health and health-related programs formerly operated

by the IHS. In addition, IHC enters into a separate funding agreement with the IHS that governs`

the scope of programs and services to be performed.

         19.    The vast majority of the IHS’s responsibility for healthcare in California has been

compacted by tribes and intertribal consortia like IHC for administration and operation of

program and services.

COMPLAINT                                        -5-
          Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 9 of 52




       20.     IHC is a non-profit health consortium of nine Indian Tribes in the northern part of

San Diego County, 3 serving the health and related needs of the citizens of its Member Tribes and

the residents of North County San Diego with its principal place of business on the Rincon

Reservation in Valley Center, California. IHC was created in 1970 as a successor to an

unincorporated association known as the Pauma Valley Indian Health Project. As such, it is one

of the oldest intertribal health consortiums in the nation.

       21.     IHC currently provides health care services and programs to over 5,000 clients,

the vast majority of whom are Native American or Alaska Native. IHC provides additional

services to nearly 10,000 people, including cultural events, prevention, child welfare services,

counseling, and other community-based programs.

       22.     IHC operates two clinics: its main clinic in Valley Center, CA, and a second,

smaller clinic on the Santa Ysabel Reservation in Santa Ysabel, CA.

       23.     IHC’s facilities provide an array of services including direct medical, dental, and

behavioral health care; mammography services; prevention and wellness services; OB/GYN

services; cardiological services; eye care; and pharmaceuticals. IHC provides access to primary

and preventive care services. It also employs behavioral health clinicians and/or Community

Family Service workers to provide on-site mental health and substance abuse services, as well as

crisis intervention, domestic violence assistance, and support groups.


3
  The IHC is a consortium of the following Tribes: Iipay Nation of Santa Ysabel; Inaja Band of
Diegueño Mission Indians of the Inaja and Cosmit Reservation; La Jolla Band of Luiseño
Indians; Los Coyotes Band of Cahuilla and Cupeño Indians; Mesa Grande Band of Diegueño
Mission Indians of the Mesa Grande Reservation; Pala Band of Mission Indians; Pauma Band of
Luiseño Mission Indians of the Pauma & Yuima Reservation; Rincon Band of Luiseño Mission
Indians of the Rincon Reservation; and, the San Pasqual Band of Diegueño Mission Indians. All
Tribes appear on the list of Indian Entities Recognized and Eligible to Receive Services from the
United States Bureau of Indian Affairs (“Tribal List”), published pursuant to Section 104 of the
Act of November 2, 1994 (Pub. L. No. 103-454, 108 Stat. 4791, 4792).

COMPLAINT                                        -6-
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 10 of 52




       24.     IHC serves IHS beneficiaries as well as non-beneficiaries. Non-beneficiaries are

billed for services through their insurance or on a fee-for-service basis.

       25.     IHC serves high-needs populations with limited resources, including in remote

areas where access to other providers may not exist or would require a long trip over

mountainous terrain into larger cities. The diversion of funding to address a public health crisis

like the opioid epidemic, including associated overhead and administrative costs, can have

devastating impacts on the ability of IHC to provide an adequate level of basic health care and

other needed specialty care in these areas, to meet its obligations under the ISDEAA and

agreements with the IHS, and to carry out its organizational missions.

       26.     IHC has standing to recover damages incurred because of Defendant’s actions and

omissions. IHC has standing to bring all claims pled herein, including, inter alia, to bring claims

under the federal RICO statutes, pursuant to 18 U.S.C. § 1961(3) (“persons” include entities

which can hold legal title to property) and 18 U.S.C. § 1964 (“persons” have standing).

       C.      Defendant

       27.     Defendant McKinsey and Company, Inc., is a corporation organized under the laws

of the state of New York. McKinsey’s principal place of business is located at 711 Third

Avenue, New York, NY 10017.

       28.     McKinsey is a worldwide management consultant company. From approximately

2004-2019, McKinsey provided consulting services to Purdue Pharma L.P., working to

maximize sales of OxyContin and knowingly perpetuating the opioid crisis. McKinsey has

provided related consulting services to other manufacturers of opioids.




COMPLAINT                                       -7-
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 11 of 52




             IV.    FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

       A.      The Corporate Integrity Agreement

       29.     In May of 2007, Purdue Frederick Company, the parent company of Purdue

Pharma L.P. (“Purdue”), pleaded guilty to charges for misleading regulators, doctors, and the

public regarding Purdue’s opioid OxyContin. In pleading guilty, Purdue admitted to falsely

marketing OxyContin as a less addictive, safer alternative to other pain medications.

       30.     In the global settlement resolution, Purdue and its parent company paid over $600

million and entered into a Corporate Integrity Agreement with the U.S. Department of Health

and Human Services Office of Inspector General.

       31.     Under the Corporate Integrity Agreement, for five years, Purdue was required to

refrain from making any deceptive or misleading claims about OxyContin and was obligated to

submit regular compliance reports regarding its sales and marketing practices. Purdue was also

required to monitor, report, and attempt to prevent inappropriate prescribing practices.

       B.      McKinsey’s Role Following the Corporate Integrity Agreement

               1.     The Sacklers seek to divert money to themselves.

       32.     The Sackler family is among the richest families in the United States. Members

of the Sackler family have controlled Purdue at all times relevant to this Complaint.

       33.     Following the guilty plea, the Sacklers sought to insulate themselves from the risk

they perceived in Purdue. Email threads between the Sacklers in early 2008 indicate that the

Sacklers had become concerned about personal liability regarding opioid-related misconduct.

       34.     The Sacklers considered selling Purdue or merging with another pharmaceutical

company as an option for limiting their risk. Mortimer Sackler Jr. advocated for a sale or merger

in a February 21, 2008 email to Dr. Richard Sackler (a former president and co-chairman of

Purdue) and several others, writing:

COMPLAINT                                      -8-
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 12 of 52




        The pharmaceutical industry has become far too volatile and risky for a family to
        hold 95% of its wealth in. It simply is not prudent for us to stay in the business
        given the future risks we are sure to face and the impact they will have on the
        shareholder value of the business and hence the family’s wealth.

The risk he referred to was, at least in significant part, further liability related to misconduct in

the marketing and sale of OxyContin.

        35.     Alternatively, the Sacklers considered extracting as much wealth as possible from

Purdue through distributions to themselves as shareholders. Such distributions would allow the

Sacklers to diversify their assets and make their wealth less vulnerable to judgments regarding

Purdue’s sales and marketing of opioids, including OxyContin.

        36.     Either option—a sale or significant distributions to shareholders—would require

Purdue to increase profitability in the short term. Purdue turned to McKinsey, with which it had

an existing business relationship, for help maximizing sales of OxyContin given the

requirements of the Corporate Integrity Agreement and the scrutiny that came along with it.

                2.      McKinsey Supplied Purdue with Granular Sales and Marketing Strategies
                        and Remained Intimately Involved in Implementation.

        37.     McKinsey touts its model of engaging in transformational partnerships with its

clients. Rather than giving one-off advice, McKinsey learns each client’s business intimately

and provides tailored, granular strategies.

        38.     McKinsey had begun collaborating with Purdue by June 2009. McKinsey was

tasked with increasing OxyContin sales despite the Corporate Integrity Agreement, which

required, among other things, that Purdue comport with FDA requirements, and also included

increased review and reporting obligations.

        39.     McKinsey provided sales and marketing strategies designed to sell as much

OxyContin as possible, at one point in 2010 telling Purdue that the new strategies McKinsey had

developed could generate as much as $400,000,000 in additional annual sales. McKinsey

COMPLAINT                                         -9-
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 13 of 52




worked with Purdue to implement the strategies, with McKinsey’s ongoing and extensive

involvement.

       40.     OxyContin sales grew dramatically, and the Sacklers diverted the resulting profits

into other holdings.

       41.     In a 2009 report, among other sales strategies, McKinsey advised Purdue sales

representatives to push the highest dosages of OxyContin, which were the most profitable for

Purdue. In order to maximize dosages and improve targeting of the coordinated marketing

strategy, McKinsey investigated the prescribing habits of individual physicians.

       42.     McKinsey helped shape Purdue’s OxyContin marketing, which misleadingly

centered on freedom and peace of mind for users. The marketing was tailored to avoid running

directly afoul of the Corporate Integrity Agreement, but it remained misleading given what

Purdue and McKinsey knew about opioids. One advertisement said, “we sell hope in a bottle,”

despite the fact that both McKinsey and Purdue already understood the addiction problems

associated with opioid use and abuse. McKinsey encouraged Purdue to tell doctors that

OxyContin would give their patients “the best possible chance to live a full and active life.”

       43.     McKinsey urged Purdue to train and incentivize its sales representatives to

increase sales across the market for opioids, even if sales went to Purdue’s competitors. This

was intended to serve the Sackler family’s goal of increasing the marketability of Purdue for

potential mergers, but it had the effect of worsening the opioid crisis even beyond the portion of

the crisis directly attributable to sales and use of OxyContin.

       C.      Project Turbocharge

       44.     The Corporate Integrity Agreement expired in 2012. With this restriction lifted,

McKinsey devised additional marketing and sales strategies for Purdue to further increase

OxyContin sales.

COMPLAINT                                       - 10 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 14 of 52




       45.     In the second half of 2013, McKinsey made recommendations to Purdue to

increase OxyContin revenue, including “Turbocharging Purdue’s Sales Engine.”

       46.     McKinsey’s “Project Turbocharge” recommendations included revising the

existing process for targeting high-prescribing physicians, with a shift from targeting solely on

the basis of prescription deciles to considering additional factors. Based on its analysis,

McKinsey told Purdue that “[t]here is significant opportunity to slow the decline of OxyContin

by calling on more high-value physicians” and that “[t]he revenue upside from sales re-targeting

and adherence could be up to $250 million.”

       47.     Also as part of the “Project Turbocharge” recommendations, McKinsey

determined and advised Purdue that the top half of prescribing physicians “write on average 25

times more scripts per prescriber” than the lower half.

       48.     Despite knowing that then recently expired Corporate Integrity Agreement

required Purdue to refrain from improperly incentivizing OxyContin sales, McKinsey also

recommended increasing incentive compensation for incremental OxyContin prescriptions,

advising Purdue that “[r]evision to incentive comp could better align reps to Purdue’s

economics.”

       49.     At the same time, McKinsey recommended decreasing training by six days a year

in order to allow employees more time to make sales calls. Meanwhile, McKinsey advised

Purdue to exercise closer control over its sales staff in order to generate more efficient physician

targeting.

       50.     Physician targeting proved effective. McKinsey advised Purdue that visiting

high-prescribing doctors many times per year increased sales.




COMPLAINT                                       - 11 -
           Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 15 of 52




          51.   McKinsey recommended that Purdue circumvent pharmacies entirely with a mail

order program because enforcement by federal regulators was decreasing OxyContin dispensing

through Walgreens.

          52.   At the board level, McKinsey urged the Sacklers to impose a “revenue growth

goal” on management.

          53.   With McKinsey’s ongoing involvement and advice, Purdue implemented

McKinsey’s recommendations discussed above, but rebranded the program from Project

Turbocharge to Evolve to Excellence.

          54.   McKinsey’s efforts had the effect the Sacklers had asked McKinsey to achieve.

Sales of OxyContin tripled in the years following the 2007 guilty plea, despite the restrictions

imposed by the Corporate Integrity Agreement. According to the U.S. Department of Justice,

“[f]rom 2010 to 2018, Purdue’s profits were almost entirely driven by its success in selling

OxyContin.”

          55.   The Sacklers did not sell Purdue or enter into a merger, but their goal of

extracting wealth from the business was realized. The Sackler family has withdrawn over $10

billion from Purdue since 2008, including $1.7 billion in 2009 alone. These distributions were

made possible by McKinsey’s services and came at the expense of a deepening national opioid

crisis.

          D.    McKinsey Knew About the Dangers of Opioids and Acted to Maximize
                OxyContin Prescriptions Anyway

          56.   McKinsey has a long history of consulting in the pharmaceutical industry. In

addition to its work with Purdue, McKinsey has performed “opioid-related work” for Johnson &

Johnson, Endo International, and Mallinckrodt Pharmaceuticals. For instance, a McKinsey




COMPLAINT                                       - 12 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 16 of 52




PowerPoint presentation prepared for Johnson & Johnson recommended that Johnson & Johnson

aggressively target and influence doctors treating back pain in order to increase opioid sales.

       57.     Purdue’s 2007 guilty plea put McKinsey on notice of Purdue’s misconduct. By

that time, McKinsey had access to public information indicating that OxyContin and other

opioids pose significant risk of addiction and misuse.

       58.     McKinsey’s presentations to Purdue in 2013 included extensive discussion of

doctors’ concerns about opioid misuse and side effects, demonstrating McKinsey’s awareness of

the dangers of opioids. Rather than working to limit these disastrous effects, McKinsey treated

doctors’ misgivings as obstacles to confront with new messaging.

       59.     McKinsey continued working with Purdue long after the severity of the opioid

crisis was well known. In 2017, McKinsey proposed that Purdue pay CVS and other distributors

of OxyContin rebates “for every OxyContin overdose attributable to pills they sold.”

       60.     A former McKinsey consultant described McKinsey’s work with Purdue:

       [T]he banality of evil, M.B.A. edition. . . . They knew what was going on. And they
       found a way to look past it, through it, around it, so as to answer the only questions
       they cared about: how to make the client money, and when the walls closed in, how
       to protect themselves.

       61.     In a 2018 email thread, apparently fearing consequences for McKinsey’s work

with Purdue, two McKinsey senior partners who had participated in McKinsey’s work advising

Purdue discussed deleting documents related to opioids.

       E.      Purdue’s 2020 Guilty Plea and McKinsey’s Recent Statement

       62.     In October of 2020, Purdue once again reached an agreement (the “2020

Settlement Agreement”) with the U.S. Department of Justice to enter a guilty plea related to its

marketing of OxyContin. The agreement includes $8.3 billion in penalties from Purdue and

$225 million from the Sackler family.


COMPLAINT                                      - 13 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 17 of 52




        63.     In the 2020 Settlement Agreement, Purdue pleaded guilty to defrauding health

agencies, violating anti-kickback laws, paying illegal kickbacks to doctors, and “using aggressive

marketing tactics to convince doctors to unnecessarily prescribe opioids—frivolous prescriptions

that experts say helped fuel a drug addiction crisis that has ravaged America for decades.”

        64.     The 2020 Settlement Agreement was entered by Purdue and the United States

government. It explicitly states that it does not release Purdue of “[a]ny liability for claims of the

states or Indian tribes.”

        65.     The 2020 Settlement Agreement includes a provision specifically reserving

claims regarding “[a]ny liability of entities other than the [Purdue Bankruptcy] Debtors,

including consultants.”

        66.     On December 5, 2020, McKinsey issued the following statement regarding its

work with Purdue:

                December 5, 2020—As we look back at our client service during the opioid crisis,
                we recognize that we did not adequately acknowledge the epidemic unfolding in
                our communities or the terrible impact of opioid misuse and addiction on millions
                of families across the country. That is why last year we stopped doing any work
                on opioid-specific business, anywhere in the world.

                Our work with Purdue was designed to support the legal prescription and use of
                opioids for patients with legitimate medical needs, and any suggestion that our
                work sought to increase overdoses or misuse and worsen a public health crisis is
                wrong. That said, we recognize that we have a responsibility to take into account
                the broader context and implications of the work that we do. Our work for Purdue
                fell short of that standard.

                We have been undertaking a full review of the work in question, including into
                the 2018 email exchange which referenced potential deletion of documents. We
                continue to cooperate fully with the authorities investigating these matters.

        67.     In recent weeks, McKinsey has settled opioid-related claims with 49 states, the

District of Columbia, and five U.S. territories.




COMPLAINT                                          - 14 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 18 of 52




        F.        Impact of Opioid Abuse, Addiction, and Diversion on American Indians and
                  Alaska Natives

        68.       There are 574 federally recognized Tribes in the United States, located within the

borders of 35 states. They are diverse in terms of their size, geography, culture, and resources,

but they share a status as sovereign governments responsible for the health and well-being of

their citizens.

        69.       Native Americans have disproportionately borne the toll of the opioid crisis.

        70.       Native Americans suffer the highest per capita rate of opioid overdoses.

        71.       According to the IHS, there has been a “four-fold increase in opioid overdoses

from 1999 to 2013 among American Indians and Alaska Natives . . . [T]wice the rate of the

general U.S. population.”

        72.       The CDC reported that the “rates of death from prescription opioid overdose

among American Indian or Alaska Natives increased almost four-fold from 1.3 per 100,000 in

1999 to 5.1 per 100,000 in 2013.” By 2014, the CDC reported “8.4 per 100,000 Native

Americans were dying of opioid overdoses, the highest number of any racial demographic.”

        73.       In 2014, Native Americans had the highest death rate from opioid overdoses out

of any ethnic group in the country.

        74.       The impact on Native American children is particularly devastating. In a study

conducted to examine substance-related disorders among adolescents across racial and ethnic

groups, “Racial/Ethnic Variations in Substance-Related Disorders Among Adolescents in the

United States,” the authors found of 72,561 adolescents aged 12 to 17 years:

                  a. Analgesic opioids were the second most commonly used illegal drug after

marijuana;




COMPLAINT                                        - 15 -
          Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 19 of 52




                b. Analgesic opioid use was comparatively prevalent among Native American

adolescents (9.7%);

                c. Native Americans have the highest prevalence of use (47.5%) and disorders

(15.0%); and

                d. 31.5% of Native Americans had substance-related disorders.

         75.    The study concluded:

         Native Americans have the highest prevalence of substance use and substance-
         related disorders, adding to evidence that young Native Americans are a vulnerable
         group facing numerous stressors, trauma, and health disparities (e.g., highest rate
         of suicide, underfunded systems of care, and lack of access to appropriate care).
         The results herein highlight a critical need for intervention to reduce their burdens
         from substance use and for policies to address presently underfunded systems of
         care and improve infrastructures linking behavioral and primary health care
         services.

(footnotes omitted).

         76.    The CDC reported that approximately 1 in 10 Native American youths ages 12 or

older used prescription opioids for nonmedical purposes in 2012, double the rate for White

youth.

         77.    The fact that adolescents are able to easily obtain prescription opioids through the

black market created by opioid diversion highlights the direct impact on Plaintiffs and their

communities by Purdue and McKinsey’s actions and inactions.

         78.    Even the youngest citizens of tribal communities bear the consequences of the

opioid abuse epidemic fueled by McKinsey’s conduct working with Purdue and other

manufacturers of opioids. Between 2009 and 2012, “American Indian women [were] 8.7 times

more likely to be diagnosed with maternal opiate dependence or abuse during pregnancy,”

compared to non-Hispanic women. That translates into 1 in 10 pregnancies among American




COMPLAINT                                       - 16 -
           Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 20 of 52




Indian women. As a result, many tribal infants suffer from opioid withdrawal and Neonatal

Abstinence Syndrome (NAS).

       79.     Infants suffering from NAS are separated from their families and placed into the

custody of the tribal child welfare services or receive other government services so they can be

afforded medical treatment and be protected from drug-addicted parents.

       80.     The impact of NAS can be lifelong. Most NAS infants are immediately

transferred to a neonatal intensive care unit for a period of days, weeks, or even months. NAS

can also require an emergency evacuation for care to save the infant’s life. Such emergency

transportation costs thousands of dollars for each occurrence.

       81.     Many NAS infants have short-term and long-term developmental issues that

prevent them from meeting basic cognitive and motor-skills milestones. Many will suffer from

vision and digestive issues; some are unable to attend full days of school. These disabilities

follow these children through elementary school and beyond.

       82.     Many of the parents of these children continue to relapse into prescription opioid

use and abuse, having an impact on their families and tribal communities for financial and other

support.

       83.     Opioid diversion also contributes to a range of social problems including physical

and mental consequences, crime, delinquency, and mortality. Opioid abuse has also resulted in

an explosion in heroin use. Almost 80% of those who used heroin in the past year previously

abused prescription opioids. Other adverse social outcomes include child abuse and neglect,

family dysfunction, criminal behavior, poverty, property damage, unemployment, and despair.

       G.      The Impact of McKinsey’s Work with Opioid Manufacturers on Plaintiffs

       84.     Plaintiffs’ own experience treating opioids illustrates these national trends.



COMPLAINT                                      - 17 -
            Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 21 of 52




           85.   Indeed, Plaintiffs are currently facing a public health crisis that threatens to

undermine the safety and wellbeing of their entire Tribal communities. Overarching health,

public safety, and law enforcement concerns relate to, among others, prescription opioid drug

abuse and major crimes involving opioid and drug use.

           86.   The State of California is experiencing the impacts of the epidemic. Certain

regions of California have death rates approaching the highest in the country. Communities

throughout California have been devastated by the opioid epidemic brought about by

Defendant’s conduct, particularly in rural communities like those in North San Diego County.

The opioid overdose death rate in California in 2019 was 7.9 per 100,000, but in San Diego

County the rate was 8.92 per 100,000. 4

           87.   Overall, San Diego County had 1,342,904 opioid prescriptions in 2019. 5 The

annual prescribing rate during that period was 402.27 per 1,000 residents, which represents a

21% decrease in prescribing from 2017. 6 County-wide, there were 314 deaths due to all opioid-

related overdoses in 2019. 7




4
 Cal. Dep’t of Pub. Health et al., California Opioid Overdose Surveillance Dashboard,
California Dashboard, https://skylab.cdph.ca.gov/ODdash/ (select California Dashboard; then
select Graph) (last visited Mar. 11, 2021).
5
  Cal. Dep’t of Pub. Health et al., San Diego Opioid Overdose Snapshot: 2017-Q1 through 2020
Q3 2, California Opioid Overdose Surveillance Dashboard, https://skylab.cdph.ca.gov/ODdash/
(select County Dashboard; then select San Diego; then download country report) (last visited
Mar. 11, 2021).
6
    Id.
7
    Id. at 1.


COMPLAINT                                         - 18 -
           Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 22 of 52




          88.     San Diego County has the largest number of tribes and reservations of any county

in the United States, with 18 federally recognized reservations and 17 tribal governments. 8 The

Tribe has a reservation in northern San Diego County, about 40 miles northeast of San Diego and

on the San Luis Rey River.

          89.     In 2019 in California, the rate of opioid deaths for Native people was higher than

any other group: 15.68 per 100,000—twice the statewide rate. 9 The same holds true in San

Diego County, where that rate is 34.63 per 100,000. 10 The face of the opioid crisis in San Diego

County is truly a Native one.

          90.     The opioid epidemic is devastating the people, institutions, and resources of the

Plaintiffs’ Tribal communities, causing substantial loss of resources, economic damages,

addiction, disability, and harm to the health and welfare of those communities.

          91.     Burdens and costs related to the misuse, addiction, and/or overdose of opioids the

Plaintiffs have borne include, but are not limited to, the following:

                  a. Emergency medical visits for opioid misuse, addiction, and/or overdose.

                  b. Emergency medical visits for infections, injuries, illnesses, and drug-seeking

related to opioid misuse, addiction, and/or overdose.

                  c. Hospitalizations related to the misuse, addiction, and/or overdose of opioids.




8
 2013 San Diego Integrated Regional Water Management Plan, Section 4.1.,
https://www.sdirwmp.org/pdf/SDIRWM_04_Tribal_Nations_Sep2013.pdf (last visited Mar. 11,
2021).
9
 Cal. Dep’t of Pub. Health et al., supra note 4 (select California Dashboard; then select Display
Options; select View Indicators by Race/Ethnicity; select Native American/Alaska Native; select
Table).
10
     Id. (select Graph).

COMPLAINT                                        - 19 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 23 of 52




               d. Increased burdens and costs of administering and staffing of social services,

including case workers and resources to aid (1) those members of the Plaintiffs’ communities

addicted to and/or dependent on opioids; (2) reintegration of Tribal and village members into

their family and community following treatment; (3) the abused or neglected children and elders

whose guardians are addicted to and/or dependent on opioids; and (4) the many foster or

adoptive guardians who take on the role of caretaker in their absence.

               e. Increased costs for testing of drug samples as part of the legal process.

               f. Care, education, and support of pregnant women addicted to opioids and of

their children born with NAS, including ongoing educational and developmental support to

address the long-term consequences of fetal opioid exposure; and

               g. Treatment of victims and criminal offenders, including holistic community-

based treatment programming and drug screening.

       92.     More and more Tribal resources are needed to combat these problems, leaving a

diminished pool of already scarce resources to devote to positive societal causes that advance the

health and wellness of the Tribe’s members and IHC’s service population. The prescription

opioid crisis diminishes the Tribe’s available workforce, decreases productivity, increases

poverty, and requires greater governmental expenditures by the Tribe. It also undermines the

ability of the Tribes to self-govern and to maintain and develop economic independence.

Further, it requires IHC to continually increase the number of committed staff, facilities,

activities, and financial resources to address and respond to the opioid epidemic impacting its

service population.




COMPLAINT                                      - 20 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 24 of 52




       H.      Tolling of Statutes of Limitations

               1.      Equitable Estoppel and Fraudulent Concealment

       93.     McKinsey is equitably estopped from relying upon a statute of limitations defense

because, alongside Purdue, McKinsey undertook active efforts to deceive the Plaintiffs and to

purposefully conceal their unlawful conduct and fraudulently assure the public and Plaintiffs that

they were undertaking efforts to comply with their obligations under State and federal controlled

substances laws, all with the goal of protecting their registered manufacturer or distributor status

in the State and to continue generating profits. Notwithstanding the allegations set forth above,

McKinsey and Purdue affirmatively assured the public and Plaintiffs that they were working to

curb the opioid epidemic.

       94.     McKinsey and Purdue were deliberate in taking steps to conceal their

conspiratorial behavior and active role in the deceptive marketing and the oversupply of opioids

through overprescribing and suspicious sales, all of which fueled the opioid epidemic.

       95.     McKinsey’s consulting services were given confidentially, and both McKinsey

and Purdue concealed the content of those services from the public.

       96.     McKinsey and Purdue also concealed from Plaintiffs the existence of Plaintiffs’

claims by hiding their lack of cooperation with law enforcement and affirmatively seeking to

convince the public that Purdue’s legal duties to report suspicious sales had been satisfied

through public assurances that they were working to curb the opioid epidemic. They publicly

portrayed themselves as committed to working diligently with law enforcement and others to

prevent diversion of these dangerous drugs and curb the opioid epidemic, and they made broad

promises to change their ways insisting they were good corporate citizens. These repeated

misrepresentations misled regulators, prescribers, and the public, including Plaintiffs, and



COMPLAINT                                      - 21 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 25 of 52




deprived Plaintiffs of actual or implied knowledge of facts sufficient to put Plaintiffs on notice of

potential claims.

       97.     Plaintiffs did not discover the nature, scope, and magnitude of McKinsey’s

misconduct, and its full impact on Plaintiffs, and could not have acquired such knowledge earlier

through the exercise of reasonable diligence.

       98.     Purdue and McKinsey’s campaign to misrepresent and conceal the truth about the

opioid drugs that they were aggressively pushing on Plaintiffs deceived the medical community,

consumers, and Plaintiffs.

       99.     Further, Purdue and other opioid manufacturers also concealed and prevented

discovery of information, including data from the ARCOS database.

       100.    McKinsey intended that their actions and omissions made with Purdue would be

relied upon, including by Plaintiffs. Plaintiffs did not know and did not have the means to know

the truth, due to McKinsey and Purdue’s actions and omissions.

       101.    Plaintiffs reasonably relied on McKinsey and Purdue’s affirmative statements

regarding their purported compliance with their obligations under the law and consent orders.

               2.      McKinsey and Purdue Persisted in The Fraudulent Scheme Despite a
                       Guilty Plea and Large Fine.

       102.    In May 2007, Purdue and three of its executives pled guilty to federal charges of

misbranding OxyContin in what the company acknowledged was an attempt to mislead doctors

about the risk of addiction. Purdue was ordered to pay $600 million in fines and fees. In its

plea, Purdue admitted that its promotion of OxyContin was misleading and inaccurate,

misrepresented the risk of addiction, and was unsupported by science. Additionally, Michael

Friedman, the company’s president, pled guilty to a misbranding charge and agreed to pay $19

million in fines; Howard R. Udell, Purdue’s top lawyer, also pled guilty and agreed to pay $8


COMPLAINT                                       - 22 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 26 of 52




million in fines; and Paul D. Goldenheim, its former medical director, pled guilty as well and

agreed to pay $7.5 million in fines.

        103.    Nevertheless, even after the settlement, Purdue continued to pay doctors on

speakers’ bureaus to promote the liberal prescribing of OxyContin for chronic pain and to fund

seemingly neutral organizations to disseminate the message that opioids were non-addictive, as

well as other misrepresentations. At least until early 2018, Purdue continued to deceptively

market the benefits of opioids for chronic pain while diminishing the associated dangers of

addiction. After Purdue made its guilty plea in 2007, it assembled an army of lobbyists to fight

any legislative actions that might encroach on its business. Between 2006 and 2015, Purdue and

other painkiller producers, along with their associated nonprofits, spent nearly $900 million

dollars on lobbying and political contributions—eight times what the gun lobby spent during that

period. McKinsey participated extensively in these actions and provided Purdue with strategies

and assistance to maximize sales as described in this Complaint.

        104.    As all of the government actions against the Purdue and McKinsey demonstrate,

McKinsey knew that the actions it took with Purdue were unlawful, and yet deliberately

proceeded in order to increase Purdue’s sales and profits and in turn to serve McKinsey’s

financial interests.

      V.  FACTUAL ALLEGATIONS PERTAINING TO CLAIMS UNDER THE
       RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS (RICO) ACT:
                    THE OPIOID MARKETING ENTERPRISE

        A.      The Common Purpose and Scheme of the Opioid Marketing Enterprise

        105.    Knowing that their products were highly addictive, ineffective, and unsafe for the

treatment of long-term chronic pain, non-acute, and non-cancer pain, McKinsey, who

participated in the marketing and sale of opioids as described in this Complaint, and

manufacturers of opioids, including Purdue, Johnson & Johnson, Cephalon, Janssen, Endo, and

COMPLAINT                                      - 23 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 27 of 52




Mallinckrodt (collectively, including McKinsey, the “Opioid Marketing Enterprise Members”),

formed an association-in-fact enterprise and engaged in a scheme to unlawfully increase their

profits and sales, and grow their share of the prescription painkiller market, through repeated and

systematic misrepresentations about the safety and efficacy of opioids for treating long-term

chronic pain.

       106.     In order to unlawfully increase the demand for opioids, the Opioid Marketing

Enterprise Members formed an association-in-fact enterprise (the “Opioid Marketing

Enterprise”). Through their personal relationships, the members of the Opioid Marketing

Enterprise had the opportunity to form and take actions in furtherance of the Opioid Marketing

Enterprise’s common purpose. The Opioid Marketing Enterprise Members’ substantial financial

contribution to the Opioid Marketing Enterprise, and the advancement of opioids-friendly

messaging, fueled the U.S. opioids epidemic.

       107.     The Opioid Marketing Enterprise Members, through the Opioid Marketing

Enterprise, concealed the true risks and dangers of opioids from the medical community and the

public, including Plaintiffs, and made misleading statements and misrepresentations about

opioids that downplayed the risk of addiction and exaggerated the benefits of opioid use. The

misleading statements included: (1) that addiction is rare among patients taking opioids for pain;

(2) that addiction risk can be effectively managed; (3) that symptoms of addiction exhibited by

opioid patients are actually symptoms of an invented condition the Opioid Marketing Enterprise

Members named “pseudoaddiction”; (4) that withdrawal is easily managed; (5) that increased

dosing presents no significant risks; (6) that long-term use of opioids improves function; (7) that

the risks of alternative forms of pain treatment are greater than the adverse effects of opioids;

(8) that use of time-released dosing prevents addiction; (9) that abuse-deterrent formulations



COMPLAINT                                       - 24 -
           Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 28 of 52




provide a solution to opioid abuse; and (10) that opioids would bring patients freedom and peace

of mind.

       108.       The scheme devised, implemented, and conducted by the Opioid Marketing

Enterprise Members was a common course of conduct designed to ensure that the Opioid

Marketing Enterprise Members unlawfully increased their sales and profits through concealment

and misrepresentations about the addictive nature and effective use of the Opioid Marketing

Enterprise Members’ drugs. The Opioid Marketing Enterprise Members acted together for a

common purpose and perpetuated the Opioid Marketing Enterprise’s scheme, including through

the unbranded promotion and marketing network as described above.

       109.       There was regular communication between the Opioid Marketing Enterprise

Members in which information was shared, misrepresentations were coordinated, and payments

were exchanged. The Opioid Marketing Enterprise Members functioned as a continuing unit for

the purpose of implementing the Opioid Marketing Enterprise’s scheme and common purpose,

and each agreed and took actions to hide the scheme and continue its existence.

       110.       As public scrutiny and media coverage focused on how opioids ravaged

communities throughout the United States, McKinsey did not challenge Purdue or other

manufacturers’ misrepresentations, seek to correct their previous misrepresentations, terminate

their role in the Opioid Marketing Enterprise, nor disclose publicly that the risks of using opioids

for chronic pain outweighed their benefits and were not supported by medically acceptable

evidence. Instead, McKinsey continued to participate in the Opioid Marketing Enterprise for

financial gain.

       111.       The Opioid Marketing Enterprise Members engaged in certain discrete categories

of activities in furtherance of the common purpose of the Opioid Marketing Enterprise. The



COMPLAINT                                      - 25 -
           Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 29 of 52




Opioid Marketing Enterprise’s conduct in furtherance of the common purpose of the Opioid

Marketing Enterprise involved misrepresentations regarding the risk of addiction and safe use of

prescription opioids for long-term chronic pain, including targeting physicians with misleading

claims.

          112.   The impact of the Opioid Marketing Enterprise’s scheme is still in place—i.e.,

opioids continue to be prescribed and used for chronic pain throughout the area of the Plaintiffs,

and the epidemic continues to injure Plaintiffs and consume Plaintiffs’ resources.

          113.   As a result, it is clear that the Opioid Marketing Enterprise Members, including

McKinsey, were each willing participants in the Opioid Marketing Enterprise, had a common

purpose and interest in the object of the scheme, and functioned within a structure designed to

effectuate the Enterprise’s purpose.

          B.     The Conduct of the Opioid Marketing Enterprise Violated Civil RICO

          114.   From at least 2004 to the present, each of the Opioid Marketing Enterprise

Members exerted control over the Opioid Marketing Enterprise and participated in the operation

or management of the affairs of the Opioid Marketing Enterprise, directly or indirectly, in the

following ways:

                 a. Creating and providing a body of deceptive, misleading, and unsupported

medical and popular literature about opioids that (i) understated the risks and overstated the

benefits of long-term use; (ii) appeared to be the result of independent, objective research; and

(iii) was thus more likely to be relied upon by physicians, patients, and payors;

                 b. Creating and providing a body of deceptive, misleading, and unsupported

electronic and print advertisements about opioids that (i) understated the risks and overstated the

benefits of long-term use; (ii) appeared to be the result of independent, objective research; and

(iii) was thus more likely to be relied upon by physicians, patients, and payors;

COMPLAINT                                       - 26 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 30 of 52




                 c. Creating and providing a body of deceptive, misleading, and unsupported

sales and promotional training materials about opioids that (i) understated the risks and

overstated the benefits of long-term use; (ii) appeared to be the result of independent, objective

research; and (iii) was thus more likely to be relied upon by physicians, patients, and payors;

                 d. Devised and implemented marketing schemes that included targeting and

misleading physicians, unlawfully incentivizing sales representatives to maximize prescriptions

and dosages, and evading regulatory constraints;

                 e. Disseminating many of their false, misleading, imbalanced, and unsupported

statements through unbranded materials that appeared to be independent publications; and

                 f. Using front groups and key opinion leaders (KOLs) to mislead the public

about opioids.

       115.      The scheme devised and implemented by the Opioid Marketing Enterprise

Members amounted to a common course of conduct intended to increase the Opioid Marketing

Enterprise Members’ sales from prescription opioids by encouraging the prescribing and use of

opioids for long-term chronic pain. The scheme was a continuing course of conduct, and many

aspects of it continue through to the present.

       C.        Pattern of Racketeering Activity

       116.      The Opioid Marketing Enterprise Members’ scheme described herein was

perpetrated, in part, through multiple acts of mail fraud and wire fraud, constituting a pattern of

racketeering activity as described herein.

       117.      The pattern of racketeering activity used by the Opioid Marketing Enterprise

Members and the Opioid Marketing Enterprise likely involved thousands of separate instances of

the use of the U.S. Mail or interstate wire facilities in furtherance of the unlawful Opioid

Marketing Enterprise, including essentially uniform misrepresentations, concealments, and

COMPLAINT                                        - 27 -
          Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 31 of 52




material omissions regarding the beneficial uses and non-addictive qualities for the long-term

treatment of chronic, non-acute, and non-cancer pain, with the goal of profiting from increased

sales of the Opioid Marketing Enterprise Members’ drugs induced by consumers, prescribers,

regulators, and Plaintiffs’ reliance on the Opioid Marketing Enterprise Members’

misrepresentations.

       118.    Each of these fraudulent mailings and interstate wire transmissions constitutes

racketeering activity, and collectively, these violations constitute a pattern of racketeering

activity, through which the Opioid Marketing Enterprise Members defrauded and intended to

defraud Plaintiffs and other intended victims.

       119.    The Opioid Marketing Enterprise Members devised and knowingly carried out an

illegal scheme and artifice to defraud by means of materially false or fraudulent pretenses,

representations, promises, or omissions of material facts regarding the safe, non-addictive, and

effective use of opioids for long-term chronic, non-acute and non-cancer pain. The Opioid

Marketing Enterprise Members and members of the Opioid Marketing Enterprise knew that these

representations violated the FDA-approved use of these drugs and were not supported by actual

evidence. The Opioid Marketing Enterprise Members intended that their common purpose and

scheme to defraud would, and did, use the U.S. Mail and interstate wire facilities, intentionally

and knowingly with the specific intent to advance, and for the purpose of executing, their illegal

scheme.

       120.    By intentionally concealing the material risks and affirmatively misrepresenting

the benefits of using opioids for chronic pain to prescribers, regulators, and the public, including

Plaintiffs, the Opioid Marketing Enterprise Members engaged in a fraudulent and unlawful

course of conduct constituting a pattern of racketeering activity.



COMPLAINT                                        - 28 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 32 of 52




        121.    The Opioid Marketing Enterprise Members’ use of the U.S. Mail and interstate

wire facilities to perpetrate the opioids marketing scheme involved thousands of

communications, publications, representations, statements, electronic transmissions, payments,

including, inter alia:

                a. Marketing materials about opioids, and their risks and benefits, which the

Opioid Marketing Enterprise Members sent to health care providers, transmitted through the

internet and television, published, and transmitted to front groups and KOLs located across the

country and Plaintiffs;

                b. Written representations and telephone calls among the Opioid Marketing

Enterprise Members, and between the Opioid Marketing Enterprise Members and front groups,

regarding the misrepresentations, marketing statements, and claims about opioids, including the

non-addictive, safe use of chronic long-term pain generally;

                c. Written representations and telephone calls among the Opioid Marketing

Enterprise Members, and between the Opioid Marketing Enterprise Members and KOLs,

regarding the misrepresentations, marketing statements, and claims about opioids, including the

non-addictive, safe use of chronic long-term pain generally;

                d. E-mails and telephone and written communications among the Opioid

Marketing Enterprise Members, and between the Opioid Marketing Enterprise Members and the

front groups, agreeing to or implementing the opioids marketing scheme;

                e. E-mails and telephone and written communications among the Opioid

Marketing Enterprise Members, and between the Opioid Marketing Enterprise Members and the

KOLs, agreeing to or implementing the opioids marketing scheme;




COMPLAINT                                      - 29 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 33 of 52




               f. Communications among the Opioid Marketing Enterprise Members and

between the Opioid Marketing Enterprise Members, front groups, and the media regarding

publication, drafting of treatment guidelines, and the dissemination of the same as part of the

Opioid Marketing Enterprise;

               g. Communications among the Opioid Marketing Enterprise Members and

between the Opioid Marketing Enterprise Members, KOLs, and the media regarding publication,

drafting of treatment guidelines, and the dissemination of the same as part of the Opioid

Marketing Enterprise;

               h. Written and oral communications directed to Plaintiffs and/or their Tribal

citizens and service populations that fraudulently misrepresented the risks and benefits of using

opioids for chronic pain; and

               i. Receipts of increased profits sent through the U.S. Mail and interstate wire

facilities—the wrongful proceeds of the scheme.

       122.    In addition to the above-referenced predicate acts, it was intended by and

foreseeable to the Opioid Marketing Enterprise Members that the front groups and the KOLs

would distribute publications through the U.S. Mail and by interstate wire facilities and, in those

publications, claim that the benefits of using opioids for chronic pain outweighed the risks of

doing so.

       123.    To achieve the common goal and purpose of the Opioid Marketing Enterprise, the

Opioid Marketing Enterprise Members and members of the Opioid Marketing Enterprise hid

from the consumers, prescribers, regulators, and the Plaintiffs: (a) the fraudulent nature of the

Opioid Marketing Enterprise Members’ marketing scheme; (b) the fraudulent nature of

statements made by the Opioid Marketing Enterprise Members and by their KOLs, front groups,



COMPLAINT                                      - 30 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 34 of 52




and other third parties regarding the safety and efficacy of prescription opioids; and (c) the true

nature of the relationship between the members of the Opioid Marketing Enterprise.

       124.    The Opioid Marketing Enterprise Members and each member of the Opioid

Marketing Enterprise agreed, with knowledge and intent, to the overall objective of the Opioid

Marketing Enterprise Members’ fraudulent scheme and participated in the common course of

conduct to commit acts of fraud and indecency in marketing prescription opioids.

       125.    Indeed, for the Opioid Marketing Enterprise Members’ fraudulent scheme to

work, each of them had to agree to implement similar tactics regarding fraudulent marketing of

prescription opioids. This conclusion is supported by the fact that opioid manufacturers among

the Opioid Marketing Enterprise Members financed, supported, and worked through the same

KOLs and front groups and often collaborated on and mutually supported the same publications,

continuing medical education activities, presentations, and prescription guidelines.

       The Opioid Marketing Enterprise Members’ predicate acts all had the purpose of creating

the opioid epidemic that substantially injured Plaintiffs’ business and property, while

simultaneously generating billion-dollar revenue and profits for the Opioid Marketing Enterprise

Members. The predicate acts were committed or caused to be committed by the Opioid

Marketing Enterprise Members through their participation in the Opioid Marketing Enterprise

and in furtherance of its fraudulent scheme.

                                  VI.     CAUSES OF ACTION

       A.      Racketeer Influenced and Corrupt Organizations (RICO), 18 U.S.C. § 1961,
               et seq.

       126.    Plaintiffs incorporate by reference all preceding paragraphs of this Complaint as if

fully set forth herein and further allege as follows:




COMPLAINT                                       - 31 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 35 of 52




       127.    This claim is brought by Plaintiffs against Defendant McKinsey for actual

damages, treble damages, and equitable relief under 18.U.S.C. § 1964, for violations of 18

U.S.C. § 1961, et seq.

       128.    At all relevant times, McKinsey is and has been a “person” under 18 U.S.C.

§ 1961(3) because it is capable of holding, and does hold, “a legal or beneficial interest in

property.”

       129.    Each Plaintiff is a “person,” as that term is defined in 18 U.S.C. § 1961(3), and

has standing to sue as it was and is injured in its business and/or property as a result of

Defendant’s wrongful conduct described herein.

       130.    The Opioid Marketing Enterprise conducted an association-in-fact enterprise

and/or participated in the conduct of an enterprise through a pattern of illegal activities (the

predicate racketeering acts of mail and wire fraud) to carry out the common purpose of the

Opioid Marketing Enterprise, i.e., to unlawfully increase profits and revenues from the continued

prescription and use of opioids for long-term chronic pain. Through the racketeering activities of

the Opioid Marketing Enterprise, the Opioid Marketing Enterprise Members sought to further the

common purpose of the Enterprise through a fraudulent scheme to change prescriber habits and

public perception about the safety and efficacy of opioid use. In so doing, each of the Opioid

Marketing Enterprise Members knowingly conducted and participated in the conduct of the

Opioid Marketing Activities by engaging in mail and wire fraud in violation of 18 U.S.C.

§§ 1962(c) and (d).

       131.    The Opioid Marketing Enterprise is an association-in-fact enterprise that consists

of the Opioid Marketing Enterprise Members.




COMPLAINT                                       - 32 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 36 of 52




       132.      Each of the Opioid Marketing Enterprise Members conducted and participated in

the conduct of the Opioid Marketing Enterprise by playing a distinct role in furthering the

Enterprise’s common purpose of increasing profits and sales through the knowing and intentional

dissemination of false and misleading information about the safety and efficacy of long-term

opioid use, and the risks and symptoms of addiction, in order to increase the market for

prescription opioids by changing prescriber habits and public perceptions.

       133.      Specifically, the Opioid Marketing Enterprise Members each worked together to

coordinate the Enterprise’s goals and conceal their role, and the Enterprise’s existence, from the

public by, among other things, (i) funding, editing, and distributing publications that supported

and advanced their false messages; (ii) funding KOLs to further promote their false messages;

and (iii) tasking their own employees to direct deceptive marketing materials and pitches directly

to physicians.

       134.      Further, each of the Opioid Marketing Enterprise Members had systematic links

to and personal relationships with each other through joint participation in lobbying groups, trade

industry organizations, contractual relationships, and continuing coordination of activities. The

systematic links and personal relationships that were formed and developed allowed members of

the Opioid Marketing Enterprise the opportunity to form the common purpose and agree to

conduct and participate in the conduct of the Opioid Marketing Enterprise. Specifically, each of

the Opioid Marketing Enterprise Members, including McKinsey working with and through the

other Opioid Marketing Enterprise Members, coordinated their efforts through the same KOLs

and front groups, based on their agreement and understanding that the front groups and KOLs

were industry friendly and would work together with the Opioid Marketing Enterprise Members

to advance the common purpose of the Opioid Marketing Enterprise, and each of the individuals



COMPLAINT                                      - 33 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 37 of 52




and entities who formed the Opioid Marketing Enterprise acted to enable the common purpose

and fraudulent scheme of the Opioid Marketing Enterprise.

       135.    At all relevant times, the Opioid Marketing Enterprise: (a) had an existence

separate and distinct from each Opioid Marketing Member; (b) was separate and distinct from

the pattern of racketeering in which the Opioid Marketing Enterprise Members engaged; (c) was

an ongoing and continuing organization consisting of individuals, persons, and legal entities,

including each of the Opioid Marketing Enterprise Members; (d) was characterized by

interpersonal relationships between and among each member of the Opioid Marketing

Enterprise; and (e) had sufficient longevity for the enterprise to pursue its purpose and

functioned as a continuing unit.

       136.    The Opioid Marketing Enterprise Members conducted and participated in the

conduct of the Opioid Marketing Enterprise through a pattern of racketeering activity that

employed the use of mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and

§ 1343 (wire fraud), to increase profits and revenue by changing prescriber habits and public

perceptions in order to increase the prescription and use of prescription opioids and expand the

market for opioids.

       137.    The Opioid Marketing Enterprise Members each committed, conspired to commit,

and/or aided and abetted in the commission of at least two predicate acts of racketeering activity

(i.e., violations of 18 U.S.C. §§ 1341 and 1343) within the past ten years. The multiple acts of

racketeering activity that the Opioid Marketing Enterprise Members committed, or aided and

abetted in the commission of, were related to each other, posed a threat of continued racketeering

activity, and therefore constitute a “pattern of racketeering activity.” The racketeering activity

was made possible by the Opioid Marketing Enterprise Members’ regular use of the facilities,



COMPLAINT                                      - 34 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 38 of 52




services, distribution channels, and employees of the Opioid Marketing Enterprise, as well as the

U.S. Mail and interstate wire facilities. The Opioid Marketing Enterprise Members participated

in the scheme to defraud by using mail, telephones, and the Internet to transmit mailings and

wires in interstate or foreign commerce.

       138.    The Opioid Marketing Enterprise Members’ predicate acts of racketeering (18

U.S.C. § 1961(1)) include, but are not limited to:

               a. Mail Fraud: The Opioid Marketing Enterprise Members violated 18 U.S.C.

§ 1341 by sending or receiving, or by causing to be sent and/or received, materials via U.S. mail

or commercial interstate carriers for the purpose of executing the unlawful scheme to design,

manufacture, market, and sell the prescription opioids by means of false pretenses,

misrepresentations, promises, and omissions.

               b. Wire Fraud: The Opioid Marketing Enterprise Members violated 18 U.S.C.

§ 1343 by transmitting and/or receiving, or by causing to be transmitted and/or received,

materials by wire for the purpose of executing the unlawful scheme to design, manufacture,

market, and sell the prescription opioids by means of false pretenses, misrepresentations,

promises, and omissions.

       139.    Indeed, as summarized herein, the Opioid Marketing Enterprise Members used

the mail and wires to send or receive thousands of communications, publications,

representations, statements, electronic transmissions, and payments to carry out the Opioid

Marketing Enterprise’s fraudulent scheme.

       140.    Because the Opioid Marketing Enterprise Members disguised their participation

in the Enterprise, and worked to keep even the Enterprise’s existence secret so as to give the

false appearance that their false messages reflected the views of independent third parties, many



COMPLAINT                                      - 35 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 39 of 52




of the precise dates of the Opioid Marketing Enterprise’s uses of the U.S. Mail and interstate

wire facilities (and corresponding predicate acts of mail and wire fraud) have been hidden and

cannot be alleged without access to the books and records maintained by the Opioid Marketing

Enterprise Members, front groups, and KOLs. Indeed, an essential part of the successful

operation of the Opioid Marketing Enterprise alleged herein depended upon secrecy. However,

Plaintiffs have described the occasions on which the Opioid Marketing Enterprise Members

disseminated misrepresentations and false statements to consumers, prescribers, regulators, and

Plaintiffs, and how those acts were in furtherance of the scheme.

       141.    Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including consumers, prescribers, regulators, and Plaintiffs. The

Opioid Marketing Enterprise Members calculated and intentionally crafted the scheme and

common purpose of the Opioid Marketing Enterprise to ensure their own profits remained high.

In designing and implementing the scheme, the Opioid Marketing Enterprise Members

understood and intended that those in the distribution chain rely on the integrity of the

pharmaceutical companies and ostensibly neutral third parties to provide objective and scientific

evidence regarding the Opioid Marketing Enterprise Members’ products.

       142.    The Opioid Marketing Enterprise Members’ pattern of racketeering activity

alleged herein and the Opioid Marketing Enterprise are separate and distinct from each other.

Likewise, the Opioid Marketing Enterprise Members are distinct from the Opioid Marketing

Enterprise.

       143.    The racketeering activities conducted by the Opioid Marketing Enterprise

Members amounted to a common course of conduct, with a similar pattern and purpose, intended



COMPLAINT                                      - 36 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 40 of 52




to deceive consumers, prescribers, regulators, and the Plaintiffs. Each separate use of the U.S.

Mail and/or interstate wire facilities employed by the Opioid Marketing Enterprise Members was

related, had similar intended purposes, involved similar participants and methods of execution,

and had the same results affecting the same victims, including consumers, prescribers, regulators,

and the Plaintiffs. The Opioid Marketing Enterprise Members have engaged in the pattern of

racketeering activity for the purpose of conducting the ongoing business affairs of the Opioid

Marketing Enterprise.

       144.    Each of the Opioid Marketing Enterprise Members aided and abetted others in the

violations of the above laws, thereby rendering them indictable as principals in the 18 U.S.C.

§§ 1341 and 1343 offenses.

       145.    As described herein, the Opioid Marketing Enterprise Members engaged in a

pattern of related and continuous predicate acts for years. The predicate acts constituted a

variety of unlawful activities, each conducted with the common purpose of obtaining significant

money and revenue from the marketing and sale of their highly addictive and dangerous drugs.

The predicate acts also had the same or similar results, participants, victims, and methods of

commission. The predicate acts were related and not isolated events.

       146.    The Opioid Marketing Enterprise Members’ violations of law and their pattern of

racketeering activity directly and proximately caused the Plaintiffs injury in their business and

property. The Opioid Marketing Enterprise Members’ pattern of racketeering activity logically,

substantially, and foreseeably caused an opioid epidemic. Plaintiffs’ injuries, as described

below, were not unexpected, unforeseen, or independent. Rather, as Plaintiffs allege, the Opioid

Marketing Enterprise Members knew that the opioids were unsuited to treatment of long-term

chronic, non-acute, and non-cancer pain, or for any other use not approved by the FDA, and they



COMPLAINT                                      - 37 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 41 of 52




knew that opioids were highly addictive and subject to abuse. Nevertheless, the Opioid

Marketing Enterprise Members engaged in a scheme of deception that utilized the mail and wires

in order to carry out the Opioid Marketing Enterprises’ fraudulent scheme, thereby increasing

sales of their opioid products.

       147.    It was foreseeable and expected that the Opioid Marketing Enterprise Members’

creation of and then participation in the Opioid Marketing Enterprise through a pattern of

racketeering activities to carry out their fraudulent scheme would lead to a nationwide opioid

epidemic, including increased opioid addiction and overdose.

       148.    Defendant’s misleading marketing and failure to prevent prescription opioid

diversion damaged the Plaintiffs and/or their Tribal citizens and service population. Defendant’s

misconduct has contributed to a range of social problems, including violence and delinquency.

Adverse social outcomes include child neglect, family dysfunction, babies born addicted to

opioids, criminal behavior, poverty, property damage, unemployment, and social despair. As a

result, more and more of Plaintiffs’ resources are devoted to addiction-related problems.

       149.    Specifically, the Opioid Marketing Enterprise Members’ creation of, and then

participation in, the Opioid Marketing Enterprise through a pattern of racketeering activities to

carry out their fraudulent scheme has injured Plaintiffs in the form of substantial losses of money

and property that logically, directly, and foreseeably arise from the opioid-addiction epidemic.

Plaintiffs’ injuries, as alleged throughout this Complaint and expressly incorporated herein by

reference include:

               a. Costs for providing healthcare and medical care, additional therapeutic and

prescription drug purchases, and other treatments for patients suffering from opioid-related

addiction or disease, including overdoses and deaths;



COMPLAINT                                      - 38 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 42 of 52




               b. Costs of training first responders in the proper treatment of drug overdoses;

               c. Costs associated with providing first responders with naloxone—an opioid

antagonist used to block the deadly effects of opioids in the context of overdose;

               d. Costs associated with emergency responses by first responders to opioid

overdoses;

               e. Costs for providing mental-health services, treatment, counseling,

rehabilitation services, and social services to victims of the opioid epidemic and their families;

               f. Costs for providing treatment of infants born with opioid-related medical

conditions or born dependent on opioids due to drug use by mother during pregnancy;

               g. Costs associated with providing care for children whose parents suffer from

opioid-related disability or incapacitation;

               h. Costs associated with removal of hazardous waste from Plaintiffs’

community, including on Plaintiffs’ real property.

       150.    Plaintiffs’ injuries were directly and thus proximately caused by these

racketeering activities because they were the logical, substantial, and foreseeable cause of

Plaintiffs’ injuries. But for the opioid-addiction epidemic the Opioid Marketing Enterprise

Members created through their Opioid Marketing Enterprise, Plaintiffs would not have lost

money or property, and the health and welfare of Plaintiffs and/or their Tribal citizens and

service population would not have been injured.

       151.    The Plaintiffs are the most directly harmed entity, and there are no other Plaintiffs

better suited to seek a remedy for the economic harms at issue here.

       152.    Plaintiffs seek all legal and equitable relief as allowed by law, including, inter

alia, actual damages; treble damages; equitable and/or injunctive relief in the form of Court-



COMPLAINT                                      - 39 -
            Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 43 of 52




supervised corrective communication, actions, and programs; forfeiture as deemed proper by the

Court; attorneys’ fees; all costs and expenses of suit; and pre- and post-judgment interest,

including, inter alia:

                a. Actual damages and treble damages, including pre-suit and post-judgment

interest;

                b. An order enjoining any further violations of RICO;

                c. An order enjoining any further violations of any statutes alleged to have been

violated in this Complaint;

                d. An order enjoining the commission of any tortious conduct, as alleged in this

Complaint;

                e. An order enjoining any future marketing or misrepresentations regarding the

health benefits or risks of prescription opioids use except as specifically approved by the FDA;

                f. An order enjoining any future marketing of opioids through non-branded

marketing including through front groups, KOLs, websites, or in any other manner alleged in this

Complaint that deviates from the manner or method in which such marketing has been approved

by the FDA;

                g. An order enjoining any future marketing to vulnerable populations, including

but not limited to persons over the age of fifty-five, anyone under the age of twenty-one, and

veterans;

                h. An order requiring McKinsey to publicly disclose all documents,

communications, records, data, information, research, or studies related to its work with Purdue

and other manufacturers of opioids;




COMPLAINT                                      - 40 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 44 of 52




                i. An order divesting McKinsey of any interest in and the proceeds of any work

related to opioids;

                j. Forfeiture as deemed appropriate by the Court; and

                k. Attorneys’ fees and all costs and expenses of suit.

        B.      Negligence under California Law

        153.    Plaintiffs incorporate by reference the preceding paragraphs of this Complaint as

if fully set forth herein and further allege as follows:

        154.    The opioid epidemic was a direct, legal, and proximate result of McKinsey’s

negligence. As a direct, proximate, and legal result of said negligence, Plaintiffs suffered

damages as alleged herein.

        155.    Through its work with Purdue and other opioid companies, McKinsey owed

Plaintiffs duties of care. McKinsey’s failure to comply with its duties of care proximately caused

damage to Plaintiffs.

        156.    The negligence of McKinsey was a substantial factor in causing Plaintiffs’

damages.

        157.    As a further direct and proximate result of McKinsey’s negligence, the Plaintiff

Tribe and its members suffered damages including, but not limited to, economic loss, business

loss, emotional distress, annoyance, disturbance, shame, inconvenience, drug addiction and/or

dependency, and neonatal abstinence syndrome. Similarly, the Plaintiff Tribal Organization, as a

direct and proximate result of McKinsey’s negligence, suffered damages including but not

limited to the cost of unreimbursed care, increased costs of services, increased overhead costs,

and increased public safety costs, among others as alleged throughout this Complaint.

        158.    There is moral blame attached to McKinsey as a result of the terrible injuries and

suffering their misconduct caused, including the damage to Plaintiffs.

COMPLAINT                                        - 41 -
           Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 45 of 52




          159.   Public policy supports finding a duty of care in this circumstance, and a finding of

a duty of care on McKinsey will also deter McKinsey from engaging in such behavior in the

future.

          160.   Further, the conduct alleged against McKinsey in this Complaint was despicable

and subjected the Plaintiffs to cruel and unjust hardship in conscious disregard of their rights,

constituting oppression, for which McKinsey must be punished by punitive and exemplary

damages in an amount according to proof. McKinsey’s conduct evidences a conscious disregard

for the safety and welfare of others, including Plaintiff Tribe and Plaintiff Tribal Organization.

McKinsey’s conduct was and is despicable conduct and constitutes malice as defined by Civil

Code § 3294. An officer, director, or managing agent of McKinsey personally committed,

authorized, and/or ratified the despicable and wrongful conduct alleged in this Complaint.

          161.   Plaintiffs are entitled to an award of punitive damages sufficient to punish and

make an example of the Defendant.

          C.     Public Nuisance - Cal. Civ. Code §§ 3479 and 3480

          162.   Plaintiffs incorporate by reference the preceding paragraphs as if fully set forth

herein and further allege as follows:

          163.   Civil Code Section 3479 provides that “[a]nything that is injurious to health . . . or

is indecent or offensive to the senses, or an obstruction to the free use of property, so as to

interfere with the comfortable enjoyment of life or property . . . is a nuisance.”

          164.   Civil Code Section 3480 defines a “public nuisance” as “one which affects at the

same time an entire community or neighborhood, or any considerable number of persons,

although the extent of the annoyance or damage inflicted upon individuals may be unequal.”

          165.   Civil Code section 3490 states that “[n]o lapse of time can legalize a public

nuisance, amounting to an actual obstruction of public right.”

COMPLAINT                                        - 42 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 46 of 52




        166.    Pursuant to Section 731 of the Civil Code, this action is brought by the Plaintiffs

to abate the public nuisance created by the Defendant.

        167.    Defendant has created or assisted in the creation of a condition that is injurious to

the health and interferes with the comfortable enjoyment of life and property of entire

communities or neighborhoods or of any considerable number of persons in the Tribe or IHC in

violation of Civil Code Sections 3479 and 3480.

        168.    The public nuisance is substantial and unreasonable. Defendant’s actions caused

and continue to cause the public health epidemic described above, and that harm outweighs any

offsetting benefit.

        169.    Defendant knew and should have known that their promotion of opioids was false

and misleading and that their deceptive marketing scheme and other unlawful, unfair, and

fraudulent actions would create or assist in the creation of the public nuisance—the opioid

epidemic.

        170.    Defendant’s actions were, at the very least, a substantial factor in opioids

becoming widely available and widely used. Defendant’s actions were, at the very least, a

substantial factor in deceiving doctors and patients about the risks and benefits of opioids for the

treatment of chronic pain. Without Defendant’s actions, opioid use, misuse, abuse, and addiction

would not have become so widespread, and the opioid epidemic that now exists would have been

averted or much less severe.

        171.    The Defendant has breached its duties to the Plaintiffs by disseminating false and

misleading information through Purdue regarding the dangers of opioid use and by targeting

physicians likely to prescribe opioids for pain management despite the availability of other, less

or non-addictive pain killers.



COMPLAINT                                       - 43 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 47 of 52




       172.    Working through Purdue, McKinsey unlawfully provided false or misleading

material information about prescription opioids or unlawfully failed to use reasonable care or

comply with statutory requirements in the distribution of prescription opioids.

       173.    McKinsey’s acts and omissions created the opioid epidemic and thereby caused

injury to the health of Plaintiffs and/or their Tribal citizens and service population and interfered

with the comfortable enjoyment of life and property of others, specifically the Plaintiffs and/or

their Tribal citizens and service population.

       174.    McKinsey’s acts and omissions offend decency and include the illegal sales of

controlled substances.

       175.    McKinsey’s acts and omissions render the Plaintiffs insecure.

       176.    The Plaintiffs did not consent, expressly or impliedly, to the wrongful conduct of

Defendant.

       177.    As a direct and legal result of the conduct of McKinsey, Plaintiffs and their

community and service population suffered harm that is different from the type of harm suffered

by the general public. McKinsey’s acts and omissions proximately caused injury to the Plaintiffs

including, inter alia, recoupment of costs of providing or paying for the health care,

pharmaceutical care, and other necessary services of the Plaintiffs, flowing from an ongoing and

persistent public nuisance which Plaintiffs seek to abate.

       178.    McKinsey’s acts and omissions affect the entire communities and service

population of the Plaintiffs.

       179.    McKinsey also has a duty to abate the nuisance caused the by prescription opioid

epidemic.




COMPLAINT                                       - 44 -
            Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 48 of 52




       180.     The public nuisance created, perpetuated, and maintained by McKinsey can be

abated and further recurrence of such harm and inconvenience can be abated.

       181.     The hazardous condition which was created by and/or permitted to exist by

McKinsey affected a substantial number of people at the same time within the general public,

including Plaintiffs, and constituted a public nuisance under Civil Code §§ 3479 and 3480.

       182.     McKinsey has failed to abate the nuisance they created.

       183.     The Plaintiffs seek economic damages from the Defendant as reimbursement for

the costs associated with past efforts to eliminate the hazards to public health and safety.

       184.     Pursuant to Code of Civil Procedure § 731, the Plaintiffs seek an order both

providing for abatement of the public nuisance that Defendant created or assisted in the creation

of and enjoining Defendant from future violations of Civil Code §§ 3479 and 3480.

       185.     The Plaintiffs seek economic damages from the Defendant to pay for the costs to

permanently eliminate the hazards to public health and safety and abate the public nuisance.

       186.     As a direct result of Defendant’s conduct, the Plaintiffs and their communities

have suffered actual injury and economic damages including, but not limited to, significant

expenses for health, emergency, public safety, child protection, education and training, and other

services.

       187.     McKinsey is liable to the Plaintiffs for the costs borne by Plaintiffs as a result of

the opioid epidemic and for the costs of abating the nuisance created by McKinsey.

       D.       False Advertising Law (FAL) (Ca. Bus. & Prof. Code § 17500)

       188.     Plaintiffs incorporate by reference the preceding paragraphs as if fully set forth

herein and further allege as follows:

       189.     Section 17500 of the California Business and Professions Code states:



COMPLAINT                                        - 45 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 49 of 52




       [It is] unlawful for any person, . . . corporation . . . with intent directly or indirectly
       to dispose of real or personal property . . . or to induce the public to enter into any
       obligation relating thereto, to make or disseminate or cause to be made or
       disseminated before the public in this state, . . . in any . . . manner or means whatever
       . . . any statement, concerning that real or personal property . . . which is untrue or
       misleading, and which is known, or which by the exercise of reasonable care should
       be known, to be untrue or misleading.

Cal. Bus. & Prof. Code § 17500.

       190.    As alleged above, Defendant’s conduct working through Purdue was likely to

deceive the Plaintiffs, who purchased or covered the purchase of opioids for chronic pain.

       191.    At times, places, and involving participants known exclusively to Defendant and

other parties and concealed from Plaintiffs, Defendant violated the FAL by making and

disseminating false or misleading statements about the use of opioids to treat chronic pain, or by

causing false or misleading statements about opioids to be made or disseminated to the public.

       192.    Defendant violated the FAL by making statements to promote the use of opioids

to treat chronic pain that omitted or concealed material facts and by failing to correct prior

misrepresentations and omissions about the risks and benefits of opioids. Defendant’s

omissions, which are false and misleading in their own right, render even their seemingly truthful

statements about opioids false and misleading.

       193.    Defendant’s statements about the use of opioids to treat chronic pain were not

supported by or were contrary to the scientific evidence, as confirmed by later pronouncements

of the Centers for Disease Control and Prevention (CDC), the FDA, and by recent investigations

based on that evidence.

       194.    Defendant knew and should have known at the time it made or disseminated the

false and misleading statements or caused these statements to be made or disseminated that the

statements were false or misleading and therefore likely to deceive the public.



COMPLAINT                                        - 46 -
           Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 50 of 52




          195.   In addition, Defendant knew and should have known that its false and misleading

advertising created a false or misleading impression of the risks and benefits of long-term opioid

use and would result in unnecessary and improper opioid prescriptions and use.

          E.     Unjust Enrichment

          196.   Plaintiffs incorporate by reference the preceding paragraphs of this Complaint as

if fully set forth herein and further allege as follows:

          197.   As an expected and intended result of their conscious wrongdoing as set forth in

this Complaint, McKinsey has profited and benefited from the increase in the distribution and

purchase of opioids within Plaintiffs’ communities, including from opioids foreseeably and

deliberately diverted within and into Plaintiffs’ communities.

          198.   The Plaintiffs have expended substantial amounts of money to fix or mitigate the

societal harms caused by McKinsey’s conduct.

          199.   Plaintiffs have conferred a benefit upon McKinsey by paying for what may be

called McKinsey’s externalities—the costs of the harm caused by McKinsey’s negligent or

otherwise unlawful distribution and sales practices.

          200.   Defendant is aware of this obvious benefit, and that retention of this benefit is

unjust.

          201.   Plaintiffs have paid for the cost of McKinsey’s externalities, and McKinsey has

benefitted from those payments, because they allowed McKinsey to continue providing

customers with a high volume of opioid products. Because of their deceptive marketing of

prescription opioids, McKinsey obtained enrichment it would not otherwise have

obtained. Because of its conscious failure to exercise due diligence in preventing diversion,

McKinsey obtained enrichment it would not otherwise have obtained. The enrichment was

without justification and Plaintiffs lack a remedy provided by law.

COMPLAINT                                        - 47 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 51 of 52




       202.    Defendant made substantial profits while fueling the prescription drug epidemic

in the Plaintiffs’ communities.

       203.    Defendant has been unjustly enriched by its negligent, intentional, malicious,

oppressive, illegal, and unethical acts, omissions, and wrongdoing.

       204.    It would be inequitable to allow Defendant to retain benefit or financial

advantage.

       205.    McKinsey’s misconduct alleged in this case has caused ongoing and persistent

harm to Plaintiffs.

       206.    The Plaintiffs demand judgment against the Defendant for restitution,

disgorgement, and any other relief allowed in law or equity.

                                  VII.   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that the Court:

               a. Enter judgment against McKinsey and in favor of Plaintiffs;

               b. Award compensatory damages in an amount sufficient to compensate

Plaintiffs fairly and completely for all damages, treble damages, pre-judgment and post-

judgment interest as provided by law, and that such interest be awarded at the highest legal rate;

               c. Award damages caused by the opioid epidemic, including but not limited to

(1) costs for providing medical care and additional therapeutic and prescription drug purchases,

including costs of obtaining naloxone and suboxone, as well as other treatments for patients

suffering from opioid-related addiction or disease, including overdoses and deaths; (2) costs for

providing culturally informed treatment, counseling, education, and rehabilitation services;

(3) costs for providing treatment of infants born with opioid-related medical conditions,

including NAS; (4) costs for providing care for children whose parents suffer from opioid-related

disability or incapacitation; (5) costs associated with social services, criminal justice, and

COMPLAINT                                       - 48 -
         Case 3:21-cv-04961-CRB Document 1 Filed 04/13/21 Page 52 of 52




rehabilitation relating to the opioid epidemic; and (6) costs for providing transitional housing for

those returning to the community;

                 d. Enter orders and procedures to abate the nuisance created by McKinsey’s

wrongful conduct;

                 e. Enjoin McKinsey from continuing or repeating the wrongful conduct alleged

herein and from the publication and/or dissemination of false and misleading materials directly

or indirectly;

                 f. Award Plaintiffs their costs of suit, including reasonable attorneys’ fees as

provided by law;

                 g. Award such further and additional relief as the Court may deem just and

proper under the circumstances; and

                 h. Grant Plaintiffs the right to amend their pleadings to conform to the evidence

produced at trial.

                                      VIII. JURY DEMAND

        Plaintiffs demand a trial by jury on all issues so triable.

DATED this 13th day of April, 2021.

                                                 By: /s/   Adam P. Bailey
                                                 Adam P. Bailey (CA Bar #278208)
                                                 Stephen V. Quesenberry (CA BAR #63423)
                                                 Geoffrey D. Strommer, pro hac vice
                                                 Edmund Clay Goodman, pro hac vice
                                                 HOBBS, STRAUS, DEAN & WALKER, LLP
                                                 1903 21st Street, 3rd Floor
                                                 Sacramento, CA 95811
                                                 Phone: (916) 442-9444
                                                 Fax: (916) 442-8344
                                                 Email: abailey@hobbsstraus.com
                                                 Email: squesenberry@hobbsstraus.com
                                                 Email: gstrommer@hobbsstraus.com
                                                 Email: egoodman@hobbsstraus.com
                                                 Attorneys for Plaintiffs

COMPLAINT                                        - 49 -
